Citation Nr: 0927819	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the Veteran's 
application to reopen a claim of service connection for back 
disability.

In May 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the remand, the Veteran submitted a claim for 
service connection for hernia problems in September 2005.  
That claim has not been adjudicated and is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  In April 1983, the RO denied the Veteran's claim of 
service connection for a low back disability.  The Veteran 
did not appeal.  

2.  Evidence received since the April 1983 decision does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1983 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
RO's April 1983 decision; the claim for service connection 
for a low back disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to service connection for 
a low back disability was previously denied in an April 1983 
RO decision.  The basis of this denial was that separation 
examination showed that the Veteran had low back pain related 
to muscle strain with good recovery and no problems on 
discharge and there was no evidence of treatment for back 
pain for over 9 years subsequent to service.  There was no 
evidence of a chronic back disability in service and no 
evidence of chromaticity.  After appropriate notice of this 
decision, the Veteran did not file a timely appeal, and the 
decision therefore became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record regarding the low back at the 
time of the April 1983 rating decision consisted of the 
Veteran's service medical records and a February 1983 VA 
examination.

Evidence related to the low back claim received since the 
April 1983 rating decision that is new consists of VA 
treatment records dated December 2002 to June 2006 that shows 
that the Veteran was treated for low back pain, which he 
reported had been present since his inservice injury in 1966, 
and degenerative changes in the lumbosacral spine.  The new 
evidence also includes statements from the Veteran that he 
received private and VA medical treatment in the 1970s and 
1980s following service, which the RO, having made 
appropriate attempts, was unable to obtain.  While these 
records are new, they are not material within the meaning of 
38 C.F.R. § 3.156(a) because they do not relate to an 
unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The record still lacks competent evidence of a 
nexus between the Veteran's current low back disability and 
his period of active duty service many years ago or evidence 
that he received medical treatment in the 9 years following 
separation.  

Accordingly, the Board finds that the evidence received 
subsequent to April 1983 is not new and material and does not 
serve to reopen the Veteran's claim for service connection 
for a low back disability.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  The appeal is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2002 and November 2003.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claim to reopen is being denied, and hence no rating or 
effective date will be assigned.  Dingess, 19 Vet. App. 473 
(2006).

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  The case was remanded 
previously to attempt to obtain VA treatment records 
identified by the Veteran.  The record includes documentation 
of the attempts to obtain those records, including the 
response that the records are no longer available and notice 
to the Veteran of that fact.  A VA examination is not 
required in this case because the Veteran has not submitted 
new and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability.  The claim to reopen is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


